DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 63031516 filed on 28 May 2020,
* application 63031513 filed on 28 May 2020.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1 recites a digital platform comprising a patient-facing platform and a provider-facing platform.
Applicant does not define “platform”.
Examiner relies on Durvasula (20210142361), which discloses that a “digital platform generally refers to software that is configured to provide a digital environment… created by the execution of software and/or firmware component.” (page 1 paragraph 0008, page 2 paragraph 0020, emphasis added). 
Based on the evidence presented above, the claimed digital platform is directed towards software per se.
Because the claim as a whole is directed towards software per se, the claim as a whole does not fall within at least one of the four categories of patent eligible subject matter. MPEP 2106.03(I)

Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A digital platform for the delivery of medical nutrition therapy, comprising: 
a patient-facing platform configured to receive data from integrated devices and a user in the form of a meal log tracker and a user electronic medical record and provide real-time feedback and at least one cue regarding nutrition intake; and 
a provider-facing platform communicatively coupled with the patient-facing platform, and configured to receive data from the patient-facing platform; 
wherein the digital platform generates a provider note to an electronic medical records system based on data from both the patient-facing platform and the provider-facing platform.
Step 1:
Based on the section above, the claim as a whole does not fall within at least one of the four categories of patent eligible subject matter. 
Solely in the interest of compact prosecution for Applicant, Examiner presents the analysis hereinbelow. 
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because receiving data from a user, providing feedback/cue regarding nutrition intake, and generating a provider note based on received data is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
For example, these are activities that would be performed by a healthcare provider when diagnosing and treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for generic software and/or other computer components recited with a high level of generality to implement the abstract concept, there is nothing in the claims that would prevent these steps from being performed in the human mind either mentally or with pen and paper (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
For example, a user may view data obtained through various mechanisms, and generate a provider note based on the viewed data by thinking about the results.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a patient-facing platform configured to receive data from integrated devices;
a provider-facing platform communicatively coupled with the patient-facing platform, and configured to receive data from the patient-facing platform.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the platform limitations, these limitations have been addressed above as being directed towards generic computer software, at best, recited with a high level of generality to implement the abstract concept.
These limitations amount to mere instructions to apply an exception (such invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f)
Regarding the integrated devices, the Specification as originally filed in parent application 63031516 discloses: “integration to devices such as smart watches, scales, glucose monitors, and many more” (page 4 line 10-13), and again at page 9 line 1-2.
For this reason, these integrated devices are directed towards insignificant extra-solution activity to the abstract idea (such recitation amounts to mere data gathering, selecting a particular data source or type of data to be manipulated). MPEP 2106.05(g))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a patient-facing platform configured to receive data from integrated devices; a provider-facing platform communicatively coupled with the patient-facing platform, and configured to receive data from the patient-facing platform; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the integrated devices, these limitations amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields from the Specification as originally filed in parent application 63031516, as discussed above (disclosing any device capable of providing the recited data) and incorporated herein.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 2 recites:
A method for the delivery of medical nutrition therapy, comprising: 
collecting patient data; 
identifying a nutrition diagnosis by classifying the patient data into rules, wherein the rules are generated from nutrition therapy guidelines; 
identifying an appropriate nutrition intervention for the nutrition diagnosis based on medical nutrition therapy evidence-based protocols; 
displaying the nutrition diagnosis, the nutrition intervention, and a Problem, Etiology, Signs and Symptoms (PES) statement to a provider-facing platform for review; and 
monitoring the patient for compliance with the nutrition intervention.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because collecting data, identifying a nutrition diagnosis based on a set of rules, identifying an appropriate nutrition intervention, and monitoring the patient for compliance is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
For example, these are activities that would be performed by a healthcare provider when diagnosing and treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for generic software and/or other computer components recited with a high level of generality to implement the abstract concept used for displaying data, there is nothing in the claims that would prevent these steps from being performed in the human mind either mentally or with pen and paper (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
For example, a user may view data, think about the results, and observer a person, especially because the claims do not recite any structure (computer or otherwise) used to implement these steps.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 4-6, 9 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
displaying the nutrition diagnosis, the nutrition intervention, and a Problem, Etiology, Signs and Symptoms (PES) statement to a provider-facing platform for review.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the platform limitation, the limitation has been addressed above as being directed towards generic computer software, at best, recited with a high level of generality to implement the abstract concept.
These limitations amount to mere instructions to apply an exception (such invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f)
 Regarding the display of a statement for review, this also amounts to generally linking the abstract idea to a particular technological environment or field of use by reciting a generic computer in its known and generic capacity to display data and receiving inputs. MPEP 2106.05(h)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 3 reciting storing tracking data [i.e. a “tracker”] or a photo [i.e. a meal log], additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, claim(s) 7-8, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: displaying the nutrition diagnosis, the nutrition intervention, and a Problem, Etiology, Signs and Symptoms (PES) statement to a provider-facing platform for review; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 7-8; as discussed with respect to the Specification as originally filed in parent application 63031516 disclosing generic integrated devices, and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pauley (20210104173).

	Claim 1: Pauley teaches:
A digital platform (Figure 5 illustrating a software system) for the delivery of medical nutrition therapy (page 16 paragraph 0177 illustrating the software recommending a specific diet), comprising: 
a patient-facing platform configured to receive data from integrated devices (Figure 6A label 606 illustrating at least a blood glucose meter [considered to be a form of “integrated devices”]) and a user in the form of a meal log tracker (page 19-20 paragraph 0196 illustrating the user logging their food) and a user electronic medical record (page 8 paragraph 0105 illustrating accessing the patient’s electronic medical record to determine the patient’s health condition) and provide real-time feedback and at least one cue regarding nutrition intake (page 6 paragraph 0086 illustrating providing feedback including an alert to eat [considered to be a form of “cue” regarding nutrition intake]); and 
a provider-facing platform communicatively coupled with the patient-facing platform, and configured to receive data from the patient-facing platform (Figure 5 label 540 illustrating a clinician device capable of receiving patient data); 
wherein the digital platform generates a provider note to an electronic medical records system based on data from both the patient-facing platform and the provider-facing platform (page 26 paragraph 0239 illustrating the doctor modifying the user’s treatment regimen based on the progress data shared with the doctor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Skipper (Applying the nutrition care process: nutrition diagnosis and intervention).

Claim 2: Pauley teaches:
A method (Abstract illustrating a method) for the delivery of medical nutrition therapy (page 16 paragraph 0177 illustrating software recommending a specific diet), comprising: 
collecting patient data (Figure 6A label 606 illustrating at least a blood glucose meter, page 19-20 paragraph 0196 illustrating the user logging their food); 
identifying a nutrition diagnosis by classifying the patient data into rules, wherein the rules are generated from nutrition therapy guidelines (page 21 paragraph 0214 illustrating generating a health score based on health guidelines by analyzing the patient’s food history and other health risks); 
identifying an appropriate nutrition intervention for the nutrition diagnosis based on medical nutrition therapy evidence-based protocols (page 6 paragraph 0086 illustrating providing feedback including an alert to eat, page 21 paragraph 0214 illustrating generating a health score based on health guidelines by analyzing the patient’s food history and other health risks); 
displaying the nutrition diagnosis, the nutrition intervention, and to a provider-facing platform for review (page 26 paragraph 0239 illustrating the doctor reviewing and modifying the user’s treatment regimen based on the progress data shared with the doctor); and 
monitoring the patient for compliance with the nutrition intervention (page 26 paragraph 0239 illustrating continuing to monitor the patient based on the modified treatment regimen).
	Pauley does not teach:
a Problem, Etiology, Signs and Symptoms (PES) statement.
	Skipper teaches:
a Problem, Etiology, Signs and Symptoms (PES) statement (page 12 column 3 last paragraph illustrating a PES statement, see also page 13 Table 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the PES statement of Skipper within the nutrition monitoring system of Pauley with the motivation of improving patient health by addressing the root cause of the patient’s nutrition problem (Skipper page 12 column 3 last paragraph to page 13 column 1 paragraph 2).

Claim 3: Pauley in view of Skipper teach:
The method of claim 2, as discussed above and incorporated herein.
Pauley further teaches:
wherein monitoring the patient comprises one or more of: conducting a video consultation (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), using a customizable tracker (page 19-20 paragraph 0196 illustrating the user logging their food, also from above, the doctor can customize the treatment regimen based on the food and other health data), or implementing a photo meal log (page 31-32 paragraph 0294 illustrating the user taking a picture of the meal).

Claim 4: Pauley in view of Skipper teach:
The method of claim 2, as discussed above and incorporated herein.
Pauley further teaches:
wherein collecting patient data comprises one or more of: integrating the provider-facing platform with a patient electronic medical record (page 8 paragraph 0105 illustrating accessing the patient’s electronic medical record to determine the patient’s health condition), completing a survey by the patient (page 2 paragraph 0020 illustrating receiving an answer from the patient in response to a question [considered to be a form of “survey”]), or entering the patient data by a medical provider (page 7 paragraph 0097 illustrating the doctor editing patient data).

Claim 7: Pauley in view of Skipper teach:
The method of claim 2, as discussed above and incorporated herein.
Pauley further teaches:
wherein monitoring the patient and collecting patient data each comprise receiving data from an integrated device (Figure 6A label 606 illustrating continually monitoring the patient’s health parameters).

Claim 8: Pauley in view of Skipper teach:
The method of claim 7, as discussed above and incorporated herein.
Pauley further teaches:
wherein the integrated device is one or more of: a smart watch (page 3 paragraph 0063 illustrating a smart watch), a smart phone (page 35 paragraph 0331 illustrating a phone capable of measuring position/height), a wearable fitness tracker (page 4 paragraph 0070 illustrating a fitness tracker), a scale (page 4 paragraph 0070 illustrating a scale), or a glucose monitor (page 4 paragraph 0070 illustrating a glucose monitor).

Claim 9: Pauley in view of Skipper teach:
The method of claim 7, as discussed above and incorporated herein.
Pauley further teaches:
wherein identifying an appropriate nutrition intervention comprises recommending one or more integrated devices (page 16 paragraph 0182 illustrating based on user compliance, facilitating the user to receive a glucose monitor).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Skipper as applied to parent claim 2 above as applicable, and further in view of Brown (6032119).

Claim 5: Pauley in view of Skipper teach:
The method of claim 2, as discussed above and incorporated herein.
Pauley further teaches:
wherein identifying an appropriate nutrition intervention includes: 
identifying at least one nutrient recommendation (page 6 paragraph 0086 illustrating providing feedback including an alert to eat).
	Pauley in view of Skipper don’t teach: 
recommending a frequency of visits with a medical provider for the patient.
	Brown teaches:
recommending a frequency of visits with a medical provider for the patient (Figure 5-D, column 6 line 62 to column 7 line 2 illustrating prompting the patient to see a care provider (every 3 month, for example) based on the patient’s condition).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the appointment scheduling of Brown within the nutrition monitoring system of Pauley in view of Skipper with the motivation of improving patient health by requesting the patient to see a care provider when the patient’s health condition indicates poor health (Brown; Figure 5-D).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Skipper as applied to parent claim 2 above as applicable, and further in view of Arshad (20170011179).

Claim 6: Pauley in view of Skipper teach:
The method of claim 2, as discussed above and incorporated herein.
Pauley in view of Skipper don’t teach: 
further comprising automatically generating an appointment according to both a patient availability and a provider availability.
Arshad teaches:
further comprising automatically generating an appointment according to both a patient availability and a provider availability (page 19 paragraph 0227 illustrating scheduling an appointment based on the physician’s availability and the patient’s desire to wait or reschedule).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the appointment scheduling of Arshad within the nutrition monitoring system of Pauley in view of Skipper with the motivation of efficiently triage emergency patients while providing convenience for non-urgent patients, thereby saving resources and time for both patients and providers (Arshad; page 1 paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Omidi (20130246078) teaches determining ingredients of a food item and recommending alternatives (Figure 4B).
Connor (20160140870) teaches a wearable sensor capable of scanning food for their nutritional components (Abstract, Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626